                 Case 2:20-cv-02430-JAT Document 1 Filed 12/17/20 Page 1 of 7




 1   Michael J. Petitti, Jr. – 011667
     Paige C. Pataky – 029951
 2   SHIELDS PETITTI, PLC
     5090 N. 40th Street, Suite 207
 3   Phoenix, Arizona 85018
     Telephone: (602) 718-3330
 4   Facsimile: (602) 675-2356
 5   E-Mail: mjp@shieldspetitti.com
     E-Mail: pcp@shieldspetitti.com
 6   Attorneys for Plaintiff
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                                    FOR THE DISTRICT OF ARIZONA

10
      Elliana Cabrera,                                       No.
11
                                 Plaintiff,
12                                                           COMPLAINT
                  v.
13
      Town of Miami, a municipal corporation;
14    Sammy Gonzales, Dan Moat, Michael
15    Black, Michael Sosh, Robert Licano, Don
      Reiman, Jose Medina, in their official
16    capacities as members of the Town Council
17    for the Town of Miami; and Keith
      Thompson, in his official and individual
18    capacity,
19                               Defendants.
20
21               Plaintiff Elliana Cabrera (“Plaintiff”) for her cause of action against Defendants
22   alleges:
23                                            GENERAL ALLEGATIONS
24                                             (Parties and Jurisdiction)
25               1.    Plaintiff is a resident of Pinal County, Arizona and was a resident of Pinal County
26
     during all relevant times.
27
                 2.    Defendant Town of Miami (“Defendant Miami”) is a municipal corporation
28
     1187648.1
                 Case 2:20-cv-02430-JAT Document 1 Filed 12/17/20 Page 2 of 7




 1   located in Gila County, Arizona.
 2               3.   Defendants Sammy Gonzales, Dan Moat, Michael Black, Michael Sosh, Robert
 3   Licano, Don Reiman, and Jose Medina at all relevant times were members of the Town
 4   Council for Defendant Miami and were acting for and on behalf of Defendant Miami and such
 5   actions were in the course and scope of their authority. They are sued in their official
 6   capacities.
 7               4.   At all times mentioned herein, Defendant Keith Thompson (“Defendant
 8
     Thompson”) was Police Chief for Defendant Miami and was acting under the authority of his
 9
     office or color of authority and within the scope of his employment and/or alternatively under
10
     color of authority and/or outside the scope of his agency or employment but with the
11
     knowledge and consent of Defendant Miami and Defendant Town Council.
12
                 5.   Defendants have committed actions and caused events to occur in Gila County,
13
     which are the foundation of this action and out of which this action arises. Accordingly,
14
15   jurisdiction and venue are proper in this Court.

16                                              (Nature of Action)

17               6.   This is an action brought by Plaintiff to vindicate violations of her constitutional
18   free speech rights, rights to freedom from unreasonable seizure and false arrest and due
19   process rights.
20                                               (Jury Demand)
21               7.   Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a
22   trial by jury of any issue triable of right by a jury.
23                          FACTS COMMON TO ALL CLAIMS FOR RELIEF
24
                 8.   Plaintiff is a Deputy Sheriff for Gila County Sheriff’s Office who at all times has
25
     performed with competence and distinction. On March 30, 2019, Plaintiff and a Gila County
26
27                                                       2
28   1187648.1
                 Case 2:20-cv-02430-JAT Document 1 Filed 12/17/20 Page 3 of 7




 1   Sheriff’s Office coworker were off duty at the Wild Horse Saloon (the “Bar”) in Miami,
 2   Arizona. A physical altercation occurred in the Bar which resulted in property damage to the
 3   Bar. As a courtesy, Plaintiff contacted Defendant Miami’s Police Department to report the
 4   property damage.
 5               9.   Defendant Miami police officer Darlene Woodliff responded to the call. Officer
 6   Woodliff interviewed several individuals at the scene, including Plaintiff Cabrera. She asked
 7   Plaintiff about the individuals involved, including those who left the Bar prior to Officer
 8
     Woodliff’s arrival. One of those who left was Plaintiff Cabrera’s coworker. On at least two
 9
     (2) occasions at the scene, Plaintiff identified her coworker to Officer Woodliff as one of the
10
     individuals who had previously been in the Bar and left. Plaintiff also agreed to a subsequent
11
     interview at Defendant Miami Police Department’s office.
12
            10.       On April 5, 2019, Plaintiff met with Officer Woodliff. Also in attendance during
13
     the interview was Christine Duarte, a Defendant Miami employee. Ms. Duarte is not a
14
15   certified police officer and her attendance at the interview was highly unusual. Ms. Duarte

16   was a former Gila County employee. At no time during the interview did Officer Woodliff

17   tell Plaintiff that she was a possible suspect or provide her Miranda rights or similar
18   admonitions. Defendant Miami did, however, provide these admonitions to everyone else it
19   interviewed.
20          11.       During the interview, Plaintiff Cabrera again indicated that her coworker had been
21   present in the Bar before Officer Woodliff’s arrival. She also agreed to provide a signed
22   written statement regarding the incident.
23          12.       Incredibly, Defendant Miami subsequently criminally charged Plaintiff with false
24
     reporting and hindering a prosecution, despite Plaintiff being the individual who called in the
25
     matter and then provided information both at the scene and at a subsequent formal interview.
26
27                                                      3
28   1187648.1
                 Case 2:20-cv-02430-JAT Document 1 Filed 12/17/20 Page 4 of 7




 1   Defendant Miami ignored evidence provided by Plaintiff and also manufactured and altered
 2   other evidence to try to support its criminal charges. For instance, Defendant Miami claimed
 3   that Plaintiff did not provide her coworker’s name to Officer Woodliff at the scene. However,
 4   video and audio of the incident confirmed that Plaintiff identified her coworker as previously
 5   being at the Bar and one of the participants on at least two (2) occasions. It is also undisputed
 6   that Plaintiff Cabrera told Officer Woodliff of her coworker’s involvement during her April
 7   5, 2019 interview. Plaintiff Cabrera’s written statement was also altered by Defendant Miami
 8
     to suggest that she knew she was a suspect during the interview, as opposed to simply a
 9
     witness.
10
            13.     As a result of Defendant Mami’s unfounded, mean-spirited and malicious actions,
11
     Plaintiff was required to retain counsel for the criminal charges. The criminal charges were
12
     subsequently dismissed by the State of Arizona yet the impact and damage was already done
13
     and continues for Plaintiff Cabrera. In addition to the impact and damages Plaintiff Cabrera
14
15   experienced at and soon after the incident, the unfounded criminal charge has also impacted

16   her ability to further her police officer career.

17          14.     Even more reprehensible, is that Plaintiff Cabrera is informed and therefore
18   believes that discovery will indicate that Defendants Miami’s and Thompson’s actions were
19   motivated by personal pettiness and retaliation against Defendant Thompson’s prior
20   employer, the Gila County Sheriff’s Office, who is Plaintiff’s current employer.
21          15.     Plaintiff is damaged by the wrongful acts of Defendants and their agents as herein
22   alleged, which damage includes, without limitation, the following:
23                        a. Injury to Plaintiff’s long-term employment, reputation and income
24
                             potential flowing from the wrongful conduct by Defendants and
25
                             Defendants’ false and defamatory statements;
26
27                                                       4
28   1187648.1
                 Case 2:20-cv-02430-JAT Document 1 Filed 12/17/20 Page 5 of 7




 1                        b. Injury to her reputation; and
 2                        c. Injury from humiliation, trauma, extreme stress, depression and physical
 3                           and mental pain and anguish.
 4          16.     The willful and wanton misconduct on the part of Defendants is such that it
 5   justifies an award of punitive damages.
 6          17.     All allegations of this Complaint are incorporated into each Claim for Relief in
 7   this Complaint.
 8
                                      FIRST CLAIM FOR RELIEF
 9                         (Violation of 42 U.S.C. § 1983 – Fourth Amendment)
10
            18.     The actions described above deprived Plaintiff of rights, privileges and immunities
11
     provided by the United States Constitution, including, but not limited to, Plaintiff’s due
12
     process rights, and freedom from unreasonable seizure and false and malicious prosecution.
13
            19.     In doing the acts alleged above, Defendants acted under the color of State law.
14
     Defendants’ actions were unprivileged and not subject to any immunity.
15
            20.     Defendants knew or should have known the above alleged conduct violated
16
17   Plaintiff’s clearly established constitutional, civil and statutory rights.

18          21.     Defendants are fully liable to Plaintiff based on their authority and actual

19   decisions. In addition, such unlawful actions and decisions were based on the policy making
20   and final decision-making authority of Defendants and were based on the policy, custom and
21   practice of Defendants.
22          22.     The grounds and reasons Defendants offered for Plaintiff’s arrest were false and
23   pretextual.
24          23.     Plaintiff is damaged by Defendants’ actions as hereinabove alleged or as proven
25   at trial.
26
27                                                     5
28   1187648.1
                 Case 2:20-cv-02430-JAT Document 1 Filed 12/17/20 Page 6 of 7




 1                                   SECOND CLAIM FOR RELIEF
                            (Violation of 42 U.S.C. § 1983 – First Amendment)
 2          24.     The actions described above deprived Plaintiff of rights, privileges and immunities
 3
     provided by the United States Constitution, including, but not limited to, depriving Plaintiff
 4
     of her free speech rights.
 5
            25.     In doing the acts above, Defendants acted under the color of State Law.
 6
     Defendants’ actions were unprivileged and not subject to any immunity.
 7
            26.     Defendants knew or should have known the above alleged conduct violated
 8
     Plaintiff’s clearly established constitutional, civil and statutory rights.
 9
10          27.     Defendants are fully liable to Plaintiff based on their authority and actual

11   decisions. In addition, such unlawful actions and decisions were based on the policy making

12   and final decision-making authority of Defendants and were based on the policy, custom and
13   practice of Defendants.
14          28.     The grounds and reasons Defendants offered for Plaintiff’s arrest were false and
15   pretextual.
16          29.     Plaintiff is damaged by Defendants’ actions as hereinabove alleged or as proven
17   at trial.
18                  WHEREFORE, Plaintiff requests judgment in her favor and against Defendants,
19
     and each of them, as follows:
20
                   A. For all injunctive and declaratory relief necessary, including a declaration that
21
                      Defendants’ conduct violated 42 U.S.C. § 1983 and enjoining Defendants from
22
                      conduct violating Plaintiff’s rights;
23
                   B. For actual, consequential and incidental damages as alleged herein or as
24
                      determined at trial;
25
26                 C. For punitive damages against Defendants;

27                                                     6
28   1187648.1
                 Case 2:20-cv-02430-JAT Document 1 Filed 12/17/20 Page 7 of 7




 1                  D. For special damages alleged or as proven at trial;
 2                  E. For her attorneys’ fees and costs incurred in this matter pursuant to 42 U.S.C.
 3                     § 1988 and any other applicable statute, rule or regulation;
 4                  F. For interest on each element of damage, cost or attorneys’ fees at the highest
 5                     legal rate from the date such damage, cost or attorneys’ fees was incurred until
 6                     paid; and
 7                  G. For such other and further relief as the Court deems just and proper.
 8
 9
                 DATED this 17th day of December, 2020.
10
                                                       SHIELDS PETITTI, PLC
11
12
                                                       By /s/ Michael J. Petitti, Jr.
13                                                        Michael J. Petitti, Jr.
                                                          Paige C. Pataky
14                                                        5090 N. 40th Street, Suite 207
                                                          Phoenix, Arizona 85018
15                                                        Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27                                                     7
28   1187648.1
